     Case 2:21-cv-00745-JAT--MTM Document 5 Filed 05/21/21 Page 1 of 1




 1   WO                                                                                         JL

 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Timothy Scott Sevelis,                          No. CV 21-00745-PHX-JAT (MTM)
10                          Plaintiff,
11    v.                                              ORDER
12
      Daniel Beckwith, et al.,
13
                            Defendants.
14
15          Plaintiff Timothy Scott Sevelis, who is confined in the Central Arizona Detention
16   Center in Florence, Arizona, has filed a Motion for Release (Doc. 4). Plaintiff cannot
17   obtain release from custody in a civil rights proceeding; rather, the sole federal remedy for
18   a person challenging the fact or duration of his confinement is a petition for writ of habeas
19   corpus. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). Plaintiff’s Motion will
20   therefore be denied.
21          IT IS ORDERED that Plaintiff’s Motion for Release (Doc. 4) is denied.
22          Dated this 21st day of May, 2021.
23
24
25
26
27
28
